Title: To James Madison from Albert Gallatin, [3 March] 1812
From: Gallatin, Albert
To: Madison, James


Dear SirTuesday [3 March 1812]
I never have, from personal considerations, interfered with appointments, but for once feel compelled to do it. It appears to me that Mr Eustis has a rooted aversion for my friend Chrystie. He is one of the very few for whom all unite: the New York delegation was in common with others requested to recommend jointly. However discordant on other points, all the members present, with the exception of Mitchill, have recommended him for Lieut. Colonel. Mr Eustis places him on the list only as Major, and without judging for himself, I had rather that he should not re-enter the army than not have the rank for which he is recommended. When from the want of agreement between the members, it becomes necessary to nominate a less number than the State is entitled to, why reject an almost unanimous recommendation, and a man in whose favor the Vice President & John Smith unite! I could add more from my knowledge of the city of New York where it will be a better received appointment than any other. The reason why I feel on this occasion is because I apprehend that I am the innocent cause of Chrystie’s being obnoxious to Mr Eustis. It cannot be concealed that he (Chrystie) is a favorite of Gen. Wilkinson & much attached to him. The enclosed letter which I had suppressed is a sufficient proof of it. And it was certainly owing to Mr Chrystie’s connection with Mrs. G.’s family that Wilkinson first noticed him & took him in his family. That a young man of warm feelings should have gratitude for the kind treatment he thus received from the General, was a natural consequence and for which no one would at least impute blame. It is however the only cause of prejudice; and I will much regret that my friendship instead of aiding him, should ultimately have produced such a contrary effect. Pardon this intrusion, to which I will only add that notwithstanding what I felt, I would not have made it, had I not seen on the lists many names who are nominated for Lieut. Colonels & in every point of view are inferior to Chrystie. Respectfully Your obedt. Servt.
Albert Gallatin
 